DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yahiaoui et al. (US Publication 2006/0246263; IDS dated 11/25/2019 US Patent Application citation 2; hereinafter Yahiaoui) in view of Ponomarenko et al. (US Publication 2004/0158213; hereinafter Ponomarenko), in view of Krishnaswamy-Mirle et al. (US Publication 2003/0065298; hereinafter Krishnaswamy-Mirle), and further in view of Fague (US Patent 6,193,792).
With regards to claim 1, Yahiaoui teaches a process of applying an aqueous ink onto an ink receptive laminate of an absorbent article ([0013]) by ink jet printing ([0024-0025, 0055]) comprising: 
pretreating the laminate with corona treatment ([0066-0067]); 
applying meltblown fiber web onto the laminate ([0017, 0028]); 
([0090]) wherein the ink droplets penetrate through pores of the meltblown fiber web (“no ink accumulated on the outer layer”, [0092]).
However, Yahiaoui is silent regarding pretreating the laminate with corona treatment.
Ponomarenko teaches pretreating the surfaces to be bonded together with corona treatment ([0006]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply corona treatment as taught by Ponomarenko prior to bonding subsequent material to the laminate of Yahiaoui to make the surfaces receptive to bonding with one another ([0006]; Ponomarenko).
However, Yahiaoui, as combined with Ponomarenko, is silent (italicized portions highlight feature not taught) regarding applying about 2 gsm to about 7 gsm meltblown fiber web onto the laminate.
Krishnaswamy-Mirle teaches applying about 2 gsm to about 7 gsm meltblown fiber web ([0085, 0217-0218]) onto the laminate (14 and 16).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the specific teaching of suitable amount for the application of fiber web as taught by Krishnaswamy-Mirle to the teaching of forming the polymer layer of Yahiaoui, as combined with Ponomarenko, with reasonable expectation of forming an absorbent article as originally intended. 
However, Yahiaoui, as combined with Ponomarenko and Krishnaswamy-Mirle, is silent regarding the ink droplets is about 10 nanograms to about 40 nanograms.
Fague teaches an applying about 10 nanograms to about 40 nanograms (col. 9, lines 33-40) sized ink droplets onto absorbent substrate (col. 8, line 58 to col. 9, line 8).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize a known quantity of ink droplet size as taught by Fague to apply (i.e. 600 dpi, col. 9, lines 33-40; Fague).
With regards to claim 2, Yahiaoui, as combined with Ponomarenko, Krishnaswamy-Mirle, and Fague, teaches (citation(s) to Yahiaoui unless specified otherwise) the process of forming an aqueous ink onto a laminate according to claim 1, wherein the laminate is a hydrophobic film/nonwoven laminate (aSFL) ([0090]).
With regards to claim 3, Yahiaoui, as combined with Ponomarenko, Krishnaswamy-Mirle, and Fague, teaches (citation(s) to Yahiaoui unless specified otherwise) the process of forming an aqueous ink onto a laminate according to claim 1, wherein the absorbent article is packaged for commercial sale ([0004-0005, 0010]).
With regards to claim 4, Yahiaoui, as combined with Ponomarenko, Krishnaswamy-Mirle, and Fague, teaches (citation(s) to Yahiaoui unless specified otherwise) the process of forming an aqueous ink onto a laminate according to claim 1, wherein the aqueous ink on the laminate has a crockfastness of 5 ([0032]).
With regards to claim 5, Yahiaoui, as combined with Ponomarenko, Krishnaswamy-Mirle, and  Fague, teaches  the process of forming an aqueous ink onto a laminate according to claim 1,  wherein the amount of meltblown fiber applied is from about 3 gsm to about 6 gsm ([0085, 0217-0218]; Krishnaswamy-Mirle).
With regards to claim 6, Yahiaoui, as combined with Ponomarenko, Krishnaswamy-Mirle, and  Fague, teaches  the process of forming an aqueous ink onto a laminate according to claim 1,  wherein the amount of meltblown fiber applied is from about 4 gsm to about 5 gsm ([0085, 0217-0218]; Krishnaswamy-Mirle).
With regards to claim 7, Yahiaoui, as combined with Ponomarenko, Krishnaswamy-Mirle, and Fague, teaches (citation(s) to Yahiaoui unless specified otherwise) the process of ([0059]).
With regards to claim 8, Yahiaoui, as combined with Ponomarenko, Krishnaswamy-Mirle, and Fague, teaches (citation(s) to Yahiaoui unless specified otherwise) the process of forming an aqueous ink onto a laminate according to claim 1, wherein the printing process disclosed herein may be used as a manufacturing process for making a printed absorbent article ([0006, 0010]).
With regards to claim 9, Yahiaoui, as combined with Ponomarenko, Krishnaswamy-Mirle, and Fague, teaches (citation(s) to Yahiaoui unless specified otherwise) the process of forming an aqueous ink onto a laminate according to claim 1, wherein the absorbent article may be pantiliners, sanitary napkins, interlabial devices, adult incontinence devices, bandages, wipes, diapers, training pants, undergarments, other feminine hygiene products, breast pads, care mats, bibs, wound dressing products, and the like ([0004, 0010]).
With regards to claim 10, Yahiaoui, as combined with Ponomarenko, Krishnaswamy-Mirle, and Fague, teaches (citation(s) to Yahiaoui unless specified otherwise) the process of forming an aqueous ink onto a laminate according to claim 1, wherein the amount of aqueous ink applied to the laminate is dependent on the amount of ink required to prepare a graphic, design or number onto the laminate (the amount of ink is directly related to the to-be-printed image such as FIG. 1).
With regards to claim 11, Yahiaoui, as combined with Ponomarenko, Krishnaswamy-Mirle, and Fague, teaches (citation(s) to Yahiaoui unless specified otherwise) the process of forming an aqueous ink onto a laminate according to claim 1, wherein a design or graphic being printed onto the laminate of the absorbent article is done by sparse printing (the image is printed sparsely across the surface of the diaper of FIG. 1).

Claims 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yahiaoui et al. (US Publication 2006/0246263; IDS dated 11/25/2019 US Patent Application citation 2; hereinafter Yahiaoui) in view of Krishnaswamy-Mirle et al. (US Publication 2003/0065298; hereinafter Krishnaswamy-Mirle), in view of Isele et al. (US Patent 8,487,156; IDS dated 11/25/2019 US Patent citation 8; hereinafter Isele), and further in view of Fague (US Patent 6,193,792).
With regards to claim 12, Yahiaoui teaches an ink-jet printed laminate of an absorbent article disclosed herein comprising: 
about 20 Watts per minute/meter2 to about 40 Watts per minute/meter2 of corona treatment that is applied to the laminate ([0067]); 
meltblown fiber web coupled to the laminate ([0017, 0028]); 
the ink droplets being applied to the meltblown fiber web and penetrated through pores of the meltblown fiber web (“no ink accumulated on the outer layer”, [0092]).
However, Yahiaoui is silent (italicized portions highlight feature not taught) regarding about 2 gsm to about 7 gsm meltblown fiber web coupled to the laminate.
Krishnaswamy-Mirle teaches applying about 2 gsm to about 7 gsm meltblown fiber web ([0085, 0217-0218]) coupled to the laminate (14 and 16).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the specific teaching of suitable amount for the application of fiber web as taught by Krishnaswamy-Mirle to the teaching of forming the polymer layer of Yahiaoui with reasonable expectation of forming an absorbent article as originally intended. 
Furthermore, Yahiaoui, as combined with Krishnaswamy-Mirle, is silent regarding wherein the average fiber diameter is from about 3 microns to about 800 nanometers.
Isele teaches melt blown fiber for hygiene products having an average fiber diameter from about 3 microns (col. 1, lines 45-54) to about 800 nanometers.

Furthermore, Yahiaoui, as combined with Krishnaswamy-Mirle and Isele, is silent regarding the ink droplets is about 10 nanograms to about 40 nanograms.
Fague teaches an applying about 10 nanograms to about 40 nanograms (col. 9, lines 33-40) sized ink droplets onto absorbent substrate (col. 8, line 58 to col. 9, line 8).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize a known quantity of ink droplet size as taught by Fague to apply to the process as taught by Yahiaoui, as combined with Krishnaswamy-Mirle and Isele, with reasonable expectation of achieving a high resolution image (i.e. 600 dpi, col. 9, lines 33-40; Fague).
With regards to claim 13, Yahiaoui, as combined with Krishnaswamy-Mirle, Isele, and Fague, teaches (citation(s) to Yahiaoui unless specified otherwise) the ink-jet printed laminate according to claim 12, wherein the laminate is a hydrophobic film/nonwoven laminate (aSFL) ([0090]).
With regards to claim 14, Yahiaoui, as combined with Krishnaswamy-Mirle, Isele, and Fague, teaches (citation(s) to Yahiaoui unless specified otherwise) the ink-jet printed laminate according to claim 12, wherein the absorbent article is packaged for commercial sale ([0004-0005, 0010]).
With regards to claim 15, Yahiaoui, as combined with Krishnaswamy-Mirle, Isele, and Fague, teaches (citation(s) to Yahiaoui unless specified otherwise) the ink-jet printed laminate according to claim 12, wherein the ink-jet laminate has a crockfastness of 5 ([0032]).
With regards to claim 16, Yahiaoui, as combined with Krishnaswamy-Mirle, Isele, and Fague, teaches the process of forming an aqueous ink onto a laminate according to claim 12, ([0085, 0217-0218]; Krishnaswamy-Mirle).
With regards to claim 17, Yahiaoui, as combined with Krishnaswamy-Mirle, Isele, and Fague, teaches the process of forming an aqueous ink onto a laminate according to claim 12.  However, Yahiaoui, as combined with Isele and Fague, is silent regarding wherein the amount of meltblown fiber applied is from about 4 gsm to about 5 gsm ([0085, 0217-0218]; Krishnaswamy-Mirle).
With regards to claim 18, Yahiaoui, as combined with Krishnaswamy-Mirle, Isele, and Fague, teaches (citation(s) to Yahiaoui unless specified otherwise) the ink-jet printed laminate according to claim 12, wherein the laminate is a liquid impermeable film ([0059]).
With regards to claim 19, Yahiaoui, as combined with Krishnaswamy-Mirle, Isele, and Fague, teaches (citation(s) to Yahiaoui unless specified otherwise) the ink-jet printed laminate according to claim 12, wherein the absorbent article may be pantiliners, sanitary napkins, interlabial devices, adult incontinence devices, bandages, wipes, diapers, training pants, undergarments, other feminine hygiene products, breast pads, care mats, bibs, wound dressing products, and the like ([0006, 0010]).
With regards to claim 20, Yahiaoui, as combined with Krishnaswamy-Mirle, Isele, and Fague, teaches (citation(s) to Yahiaoui unless specified otherwise) the ink-jet printed laminate according to claim 12, wherein the amount of aqueous ink applied to the laminate is dependent on the amount of ink required to prepare a graphic, design or number onto the laminate (the amount of ink is directly related to the to-be-printed image such as FIG. 1).
With regards to claim 21, Yahiaoui, as combined with Krishnaswamy-Mirle, Isele, and Fague, teaches (citation(s) to Yahiaoui unless specified otherwise) the ink-jet printed laminate according to claim 12, wherein a design or graphic being printed onto the laminate of the absorbent article is done by sparse printing (the image is printed sparsely across the surface of the diaper of FIG. 1).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QXN/            Examiner, Art Unit 2853                                                                                                                                                                                            


/JENNIFER BAHLS/Primary Examiner, Art Unit 2853